Jackson, J.
This suit is brought to restrain the infringement of letters patent “for improvements in lever lifting-jacks,” granted to the complainant, bearing date October 11, 1875, and January 18, 1876, numbered 168,663 and 172,471, respectively. The defendants rely upon the defenses of want of novelty, no invention, and non-infringement.
*559The legal principles applicable to the questions presented in the case are well settled,—so well settled, indeed, that any review of the authorities hearing upon them would be an unprofitable consumption of time; nor is it deemed necessary to examine in detail the various patents relied on by defendants to show that plaintiff’s letters patent were anticipated. This, together with the defenses of “no invention and non-infringement,” having been carefully examined and considered, it is deemed sufficient to announce the conclusions which the court has reached in the premises. These conclusions are:
First, that the defenses of want of novelty and no invention are not sustained, and the plaintiff’s patents are valid.
Second, that plaintiff’s said patents are infringed by the Joyce jack, Exhibit No. 29, (except as to the “ trip attachment” attached thereto.)
Third, that plaintiff's said patents are not infringed by the Joyce jack, Exhibit No. 8.
There will accordingly be a decree in favor of the complainant for an injunction and account against the defendants as to the Joyce jack, Exhibit No. 29. But as to the Joyce jack, Exhibit No. 8, the hill will be dismissed on the ground that there is no infringement.
Upon motion of the defendants, a reargument was had as to No. 172,471, upon the claim of non-infringement by reason of the difference in construction above described, and the court (July 11, 1887) filed the following opinion:
Jackson, J.
In this case, application of defendants to recall the decree sustaining the validity of claim 1 of the second patent No. 172,471, issued to the plaintiff January 18,1876, and to grant a rehearing as to that patent, is denied. After a re-examination of the case on the first claim of said patent 172,471, the court is of the opinion that the double lever therein embodied constitutes a useful and patentable improvement in lifting-jacks not anticipated by anything found in patent No. 168,663, or other prior lifting-jack inventions. In the first Mosher patent the lever passes into the paid-block, which is attended with many disadvantages which the patent No. 172,471, with its double lover, embracing the pawl-block on either side, was designed to (and does in fact) obviate. For the single lever engaging the pawl-block in a recess, (as in patent 168,663.) said patent No. 172,471 substitutes a “double” lever, engaging the pawl-block at its outer sides. By this means greater strength and security is attained; the pivots being thus brought as close as desired to the weight sustained. The double-lever device of the Joyce lifting-jack is nothing more than a mechanical equivalent of plaintiff’s improvement. It performs precisely the same function, in substantially the same way, and was obviously copied from the plaintiff’s design.
The application to rehear is denied, and the decree as heretofore rendered will stand.